UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December5, 2007 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.02.—Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On December5, 2007, the Board of Directors of ACCO Brands Corporation (the “Company”) appointed DuaneL. Burnham as a director, effective as of December6, 2007.Mr. Burnham has been appointed as a Class II director and is expected to serve until the Company’s 2010 annual stockholders’ meeting and until his successor is duly elected and qualified.In connection with Mr.Burnham’s appointment, the Board of Directors increased the size of the board from nine members to ten.The Board of Directors has determined that Mr.Burnham meets the independence requirements of the New York Stock Exchange and those set forth in the Company’s Corporate Governance Principles.He also is expected to become a member of the Audit Committee of the Board of Directors. Mr. Burnham is the retired chairman and chief executive officer of Abbott Laboratories, Inc.He joined Abbott in 1982 as senior vice president, finance, and chief financial officer, and was named chief executive officer in 1989 and chairman of the board in 1990. Mr. Burnham retired in 1999.He has served on the boards of directors of the Federal Reserve Bank of Chicago, NCR Corporation, Northern Trust Corporation, and Sara Lee Corporation.He has been a member of the Business Roundtable, past chairman of the Emergency Committee for American Trade, a board member of the Healthcare Leadership Council, and a trustee of the National Trust for Historic Preservation.The Company’s press release issued in connection with Mr. Burnham’s appointment is attached as Exhibit 99.1. Section 9—Financial Statements and Exhibits Item 9.01—Financial Statements and Exhibits. (d) Exhibits 99.1 Press release, dated December 6, 2007 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: December10, 2007 By: /s/Steven Rubin Name: Steven Rubin Title:
